DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moving body tracking apparatus”, “fluoroscopic apparatus”, “moving body tracking control apparatus”, “irradiation apparatus”, “irradiation control apparatus”, and “CT capturing apparatus” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a program, per se, does not fall into any statutory category.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0154180 (Mori).

As per claim 1, Mori teaches a moving body tracking apparatus that obtains a three-dimensional position of a target and tracks movement of the target (Mori: Figs. 1, 2), the moving body tracking apparatus comprising: 
a fluoroscopic apparatus that acquires fluoroscopic images including the target from at least two directions (Mori: Figs. 1, 2: 11a, 11b, 21a, 21b: para 45: “a first X-ray tube 11a and a second X-ray tube 11b, and a first flat panel detector 21a and a second flat panel detector 21b”; para 20; paras 58, 59: “the first X-ray tube 11a and the first flat panel detector 21a and the second X-ray radiography system comprising the second X-ray tube 11b and the second flat  panel detector 21b”; para 4: “a first X-ray tube and a first X-ray detector and the second X-ray fluoroscopic device mechanism comprising a second X-ray tube and a second X-ray detector”; Fig. 3: s3, s8); and 
a moving body tracking control apparatus that obtains a position of the target from the fluoroscopic images acquired by the fluoroscopic apparatus, wherein the moving body tracking control apparatus 
creates a simulated fluoroscopic image from a CT image including the target (Mori: para 14: “template area selection element selects the area including the specific region from the X-ray fluoroscopic radiograph by DRR (digital reconstructed radiography) image generated by performing the virtual fluoroscopic projection simulating the geometric fluoroscopic condition between the X-ray tube and the X-ray detector relative to CT image data”; paras 16, 17, 20, 21, 49, 56, 59; Fig. 3: s1), 
creates a two-dimensional region including the target from the simulated fluoroscopic image as a template (Mori: para 14: “template area selection element selects the area including the specific region from the X-ray fluoroscopic radiograph by DRR (digital reconstructed radiography) image generated by performing the virtual fluoroscopic projection simulating the geometric fluoroscopic condition between the X-ray tube and the X-ray detector relative to CT image data”; Fig. 3: s6-s7), 
matches each of at least two fluoroscopic images with the template (Mori: paras 13, 14; Fig. 3: s9), and 
obtains the three-dimensional position of the target from a plurality of matching results (Mori: para 13, 2; para 44: “calculating the three-dimensional position data of the specific region”; para 4: “a three-dimensional positional data is obtained utilizing the two-dimensional fluoroscopic radiograph provided by the first X-ray fluoroscopic mechanism and the two-dimensional fluoroscopic radiograph provided by the second X-ray fluoroscopic mechanism.”; Fig. 3: s9-s11).

As per claim 6, Mori teaches a radiation therapy system comprising: an irradiation apparatus that generates and radiates radiation; the moving body tracking apparatus according to claim 1; and an irradiation control apparatus that controls irradiation of therapeutic radiation to a target by controlling the irradiation apparatus based on a signal from the moving body tracking apparatus (Mori: See arguments and citations offered in rejecting claim 1 above; also see Fig. 3: primarily s9-s11; para 81: “When such template matching is performed, the operator confirms whether or not the tracking is correctly being performed by eyes before the therapeutic beam irradiation”; para 87).

As per claim 7, Mori teaches the radiation therapy system according to claim 6, further comprising: a bed on which a subject having the target is placed (Mori: See arguments and citations offered in rejecting claim 1 above; also see Fig. 1: 29; para 8: couch); and a CT capturing apparatus that is installed in a therapy room in which the bed is accommodated and that captures a CT image that is a basis for creating the simulated fluoroscopic image, wherein the moving body tracking apparatus creates the simulated fluoroscopic image from a three-dimensional CT image captured by the CT capturing (Mori: See arguments and citations offered in rejecting claim 1 above; also see Fig. 1; para 75: “right before the radiation therapy”; para 81: “before the therapeutic beam irradiation”; para 9: “operator confirms the tracking of the specific region right before the therapy or monitors during the therapy”; Fig. 3: s1-s11; Fig. 2: 31; paras 29, 30, 51; para 59: “based on the therapeutic beam irradiation area registered on such CT image data by using the CT image data of the plurality of the breathing phases including at least the breathing (respiration) phase, in which the therapeutic beam is irradiated from the radiation irradiation device 90 to the subject”).

As per claim 8, Mori teaches a program causing a computer (paras 118-122) to: 
acquire fluoroscopic images including a target from at least two directions (Mori: Figs. 1, 2: 11a, 11b, 21a, 21b: para 45: “a first X-ray tube 11a and a second X-ray tube 11b, and a first flat panel detector 21a and a second flat panel detector 21b”; para 20; paras 58, 59: “the first X-ray tube 11a and the first flat panel detector 21a and the second X-ray radiography system comprising the second X-ray tube 11b and the second flat  panel detector 21b”; para 4: “a first X-ray tube and a first X-ray detector and the second X-ray fluoroscopic device mechanism comprising a second X-ray tube and a second X-ray detector”; Fig. 3: s3, s8); 
create a simulated fluoroscopic image from a CT image including the target (Mori: para 14: “template area selection element selects the area including the specific region from the X-ray fluoroscopic radiograph by DRR (digital reconstructed radiography) image generated by performing the virtual fluoroscopic projection simulating the geometric fluoroscopic condition between the X-ray tube and the X-ray detector relative to CT image data”; paras 16, 17, 20, 21, 49, 56, 59; Fig. 3: s1); 
create a two-dimensional region including the target from the simulated fluoroscopic image as a template (Mori: para 14: “template area selection element selects the area including the specific region from the X-ray fluoroscopic radiograph by DRR (digital reconstructed radiography) image generated by performing the virtual fluoroscopic projection simulating the geometric fluoroscopic condition between the X-ray tube and the X-ray detector relative to CT image data”; Fig. 3: s6-s7); 
match each of at least two or more fluoroscopic images with the template (Mori: paras 13, 14; Fig. 3: s9); and 
obtain a three-dimensional position of the target from a plurality of matching results (Mori: para 13, 2; para 44: “calculating the three-dimensional position data of the specific region”; para 4: “a three-dimensional positional data is obtained utilizing the two-dimensional fluoroscopic radiograph provided by the first X-ray fluoroscopic mechanism and the two-dimensional fluoroscopic radiograph provided by the second X-ray fluoroscopic mechanism.”; Fig. 3: s9-s11).

As per claims 9 and 10, arguments made in rejecting claims 1 and 7 are analogous to arguments for rejecting claims 9 and 10.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662